Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 20, 2019

                                       No. 04-19-00381-CV

                            IN THE INTEREST OF J.O., A CHILD,
                                        Appellant

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01006
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
        The clerk’s record was due June 14, 2019, but has not been filed. On June 18, 2019, the
trial court clerk notified this court that the clerk’s record was not filed when it was originally due
because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee. It is therefore
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to respond within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).
         The reporter’s record was due on June 14, 2019, but has not been filed. On June 18,
2019, the court reporter filed a notification of late record, notifying this court that the reporter’s
record was not filed when it was originally due because appellant failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and that appellant was not entitled
to appeal without paying the fee. It is therefore ORDERED that appellant provide written proof
to this court within ten (10) days of the date of this order that either (1) the reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
this court will order appellant’s brief due within thirty (30) days from the date the clerk’s record
is filed, and the court will consider only those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court